 Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 1 of 20 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

BRYON LEFORT, individually and on             :
behalf of all other members of the            :
general public similarly situated,            :
                                              :
                                              :     Civil Action No. 2:20-cv-1792
                   Plaintiff,                 :
                                              :     Judge
      v.                                      :
                                              :     Magistrate Judge
GULFPORT ENERGY                               :
CORPORATION,                                  :     JURY DEMAND ENDORSED HEREON
c/o Corporation Service Company               :
50 West Broad Street                          :
Suite 1330                                    :
Columbus, OH 43215                            :
                                              :
                   Defendant.                 :

                   COLLECTIVE AND CLASS ACTION COMPLAINT

       I.     PRELIMINARY STATEMENT

       Bryon Lefort (“Plaintiff” or “Lefort”) brings this action individually and on behalf of all

current and former employees (hereinafter “Plaintiffs and the Putative Class Members”) to

recover unpaid overtime wages and other damages from Gulfport Energy Corporation

(“Defendant” or “Gulfport”) under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et

seq., pursuant to Ohio’s Minimum Fair Wage Standards Act (“the Ohio Wage Act”), O.R.C. §§

4111.01, 4111.03 and 4111.10, the Ohio Prompt Pay Act (“OPPA”), O.R.C. § 4113.15 (the Ohio

Wage Act and the OPPA will be referred to collectively as the “Ohio Acts”).

       Plaintiff and the other workers like him regularly worked for Defendant in excess of 40

hours each week. However, the workers never received overtime compensation for hours worked

in excess of 40 hours in a single workweek. Instead of paying overtime as required by the FLSA




                                                                                            Page 1
  Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 2 of 20 PAGEID #: 2




and the Ohio Acts, Defendant improperly classified Plaintiff and those similarly situated as

independent contractors and paid them a daily rate with no overtime compensation. This

collective and class action seeks to recover the unpaid overtime wages and other damages owed

to these workers.

          Plaintiff’s FLSA claim is asserted as a collective action under Section 16(b) of the FLSA,

29 U.S.C. § 216(b), while the Ohio Acts claims are asserted as class actions under Federal Rule

of Civil Procedure (“FED. R. CIV. P.”) 23. The following allegations are based on personal

knowledge as to Plaintiff’s own conduct and are made on information and belief as to the acts of

others.

          II.    JURISDICTION & VENUE

          1.     This Court has subject matter jurisdiction over the FLSA claim pursuant to 28

U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201 et. seq.

          2.     This Court has supplemental jurisdiction over the Ohio Acts claims pursuant to 28

U.S.C. § 1367.

          3.     This Court has personal jurisdiction over Defendant Gulfport because the cause of

action arose within this District as a result of Gulfport’s conduct within this District and because

Gulfport does business within this District.

          4.     Venue is proper in this this District pursuant to 28 U.S.C. § 1391.

          5.     Venue is proper in the Southern District of Ohio because this is a judicial district

where a substantial part of the events or omissions giving rise to the claim occurred.

          6.     Specifically, Gulfport has maintained a working presence throughout this District

and Division.




                                                                                               Page 2
  Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 3 of 20 PAGEID #: 3




       III.       THE PARTIES

       7.         Plaintiff Bryon Lefort worked for Defendant as a “Lease Operator”, also known

as a well tender, from approximately September 2014 to February 2020. Throughout his

employment with Defendant, he was paid a day-rate with no overtime compensation and was

misclassified as an independent contractor. Plaintiff Lefort did not receive overtime

compensation for all hours worked in excess of forty (40) hours per workweek.1

       8.         Plaintiff brings this action on behalf of himself and all other similarly situated

workers who were misclassified as independent contractors and paid by Defendant’s day-rate

system. Defendant paid each of these workers a flat amount for each day worked and failed to

pay them overtime for all hours that they worked in excess of 40 hours in a workweek in

accordance with the FLSA and the Ohio Acts. The class of similarly situated employees or

potential class members sought to be certified is defined as follows:

                  All Ohio current and former oilfield workers employed by
                  Defendant who were classified as independent contractors and
                  paid a day-rate instead of time and one-half for hours worked
                  in excess of forty (40) hours in a workweek during the three (3)
                  years preceding the fate of the filing of this Action to the
                  present.

       9.         Defendant Gulfport is a foreign license/for-profit corporation, doing business in

Ohio, and may be served through its registered agent for service of process: Corporation Service

Company, 50 West Broad Street, Suite 1330, Columbus, OH 43215. In order to provide services

to many of its customers, Gulfport contracts with certain companies to provide it with personnel

to perform the necessary work. Plaintiff worked for Gulfport through its contract with “Icon

Energy Services” and then “Platinum Energy Partners.”




       1   The written consent of Plaintiff Lefort is attached hereto as Exhibit “A.”


                                                                                              Page 3
  Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 4 of 20 PAGEID #: 4




       10.     At all times hereinafter mentioned, Defendant has been an employer within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       11.     At all times hereinafter mentioned, Defendant has been part of an enterprise

within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       12.     At all times hereinafter mentioned, Defendant has been part of an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of Section

3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees

engaged in commerce or in the production of goods for commerce, or employees handling,

selling, or otherwise working on goods or materials that have been moved in or produced for

commerce by any person and in that said enterprise has had and has an annual gross volume of

sales made or business done of not less than $500,000 (exclusive of excise taxes at the retail

level which are separately stated).

       13.     At all times hereinafter mentioned, Plaintiff and the Putative Class Members were

engaged in commerce or in the production of goods for commerce.

       14.     As will be shown through this litigation, Defendant treated Plaintiff (and indeed

all of its workers that it classified as independent contractors and paid a daily rate to without

overtime compensation) as employees and uniformly dictated the pay practices Plaintiff and its

other workers were subjected to.

       15.     Defendant’s misclassification of Plaintiff and the Putative Class Members as

independent contractors does not alter their status as employers for purposes of this FLSA

collective action or Rule 23 class action under the Ohio Acts.




                                                                                           Page 4
  Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 5 of 20 PAGEID #: 5




       IV.        FACTS

       16.        Gulfport is an Oklahoma City-based oil and natural gas exploration and

production company operating worldwide and throughout the United Stated, including Ohio. In

order to provide services to many of its customers, Gulfport contracts with certain companies,

such as “Icon Energy Services” and then “Platinum Energy Partners”, to provide Gulfport with

personnel to perform the necessary work.

       17.        Many of these individuals worked for Defendant on a day-rate basis, were

misclassified as independent contractors, and make up the proposed Putative Class. While exact

job titles and job duties may differ, these “employees” are subjected to the same or similar illegal

pay practices for similar work. Specifically, Defendant misclassified all of these workers as

independent contractors and paid them a flat sum for each day worked, regardless of the number

of hours that they worked that day (or in that workweek) and failed to provide them with

overtime pay for hours that they worked in excess of 40 hours in a workweek.

       18.        For example, Plaintiff Bryon Lefort worked for Defendant as a “Lease Operator”,

also known as a well tender, from approximately September 2014 to February 2020. Throughout

his employment with Defendant, he was misclassified as an independent contractor and paid on a

day-rate basis.

       19.        In this capacity, Plaintiff’s primary job duties included performing daily

inspections of assigned oil and gas leases, gauges and reports daily production of oil and water in

storage tanks, monitors daily plunger runs on plunger wells, and provides monitoring and

maintenance on the drilling pads among other duties and responsibilities as assigned by

management.




                                                                                              Page 5
    Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 6 of 20 PAGEID #: 6




        20.     The work Plaintiff and the Putative Class Members performed was an essential

part of Defendant’s core business. For example, Plaintiff and other Putative Class Members were

the night shift workers and they performed the exact same work as Defendant’s hourly, day shift

employees who were/are not misclassified as “independent contractors.”

        21.     Defendant Gulfport has previously been sued for misclassifying other employees

as “independent contractors” and failing to pay those employees time and a half for all hours

worked in excess of 40 hours per week.2 In the Slone Case, employees were also sent to

Defendant Gulfport via one or more other companies, like Icon and Platinum, Gulfport

contracted with to provide personnel to perform necessary work. The Slone Case was settled, and

Plaintiff did not join the FLSA collective or settlement. Instead of changing its practice,

Defendant Gulfport continued this practice of misclassification and failing to pay overtime for

other employees, including Plaintiff and the Putative Class Members.

        22.     During Plaintiff’s employment with Defendant while he was misclassified as an

independent contractor, Defendant exercised control over all aspects of his job. Defendant

determined Plaintiff’s opportunity for profit and loss. Plaintiff was not required to possess any

unique or specialized skillset (other than that maintained by all other workers in his respective

position) to perform his job duties. Plaintiff worked exclusively for Defendant from

approximately September 2014 to February 2020.

        23.     Defendant controlled all of the significant or meaningful aspects of the job duties

performed by Plaintiff.

        24.     Defendant ordered the hours and locations Plaintiff worked and rates of pay

received. In general, Plaintiff was scheduled and required to work fourteen (14) days on from


2
 Slone v. Gulfport Energy Corporation, W.D. OK Case No. 5:16-cv-1296 (the “Slone Case”), ECF No. 1 attached
hereto as Exhibit B.


                                                                                                      Page 6
  Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 7 of 20 PAGEID #: 7




6:00 p.m. until 6:00 a.m. each day and then fourteen (14) days off. However, Plaintiff was also

required to work beyond the scheduled end of his shift, up to 24 hours in a row; pick up shifts

from day shift employees; and work additional time or days outside of his general scheduled

shift. Plaintiff was not permitted to be late at the start of his shift, nor was Plaintiff allowed to

leave early before his shift ended.

        25.     Plaintiff and the Putative Class Members worked at Defendant Gulfport’s drilling

pad locations, performing work that was directed and over supervised by Defendant.

        26.     Defendant specified what equipment and protective clothing was required for

Plaintiff to have and use to perform his job duties. Defendant provided the large capital

investments such as leasing the land, the drilling pads, and the heavy machines.

        27.     Plaintiff did not incur operating expenses such as leasing the land, payroll, and

marketing.

        28.     Plaintiff was economically dependent on Defendant during his employment,

which lasted more than five (5) years.

        29.     Defendant set Plaintiff’s rates of pay, his work schedule, and prohibited him from

working other jobs for other companies while he was working on jobs for Defendant.

        30.     Defendant directly determined Plaintiff’s opportunity for profit and loss.

Plaintiff’s earning opportunity was based on the number of days Defendant scheduled him to

work.

        31.     Very little skill, training, or initiative was required of Plaintiff (other than the

skills, training, and initiative required of all other similarly situation workers).

        32.     The daily and weekly activities of Plaintiff and the Putative Class Members were

routine and largely governed by standardized plans, procedures, and checklists created by




                                                                                               Page 7
  Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 8 of 20 PAGEID #: 8




Defendant. Virtually every job function was pre-determined by Defendant. In fact, Plaintiff and

the Putative Class Members performed the exact same job functions and duties as the hourly

employees of Defendant, on the same drill pads, and even filled in for these hourly employees

during the day shift if the hourly employees were unable to work that day.

       33.     Plaintiff and the Putative Class Members were prohibited from varying their job

duties outside of the pre-determined parameters. Moreover, the job functions of Plaintiff and the

Putative Class Members were primarily manual labor/technical in nature, requiring little to no

official training, much less a college education or advanced degree. Plaintiff and the Putative

Class Members did not have any supervisory or management duties. Finally, for the purposes of

an FLSA overtime claim, Plaintiff and the Putative Class Members performed substantially

similar job duties related to servicing energy operations in the field.

       34.     Plaintiff was not employed by Defendant on a project-by-project basis. In fact,

while Plaintiff was misclassified as an “independent contractor,” he was regularly on call for

Defendant and was expected to drop everything and work whenever needed. For example, if

Defendant needed Plaintiff to work longer his scheduled shift, he was required to do so; if

Defendant needed Plaintiff to stay additional days beyond the fourteen (14) scheduled days, he

was required to do so; and if Defendant needed Plaintiff to fill in for Defendant’s hourly

employees, Plaintiff was required to do so.

       35.     Plaintiff and the Putative Class Members performed the same or similar job duties

and are subjected to the same or similar policies and procedures which dictate the day-to-day

activities performed by each person.

       36.     The Putative Class Members also worked similar hours and were denied overtime

as a result of the same illegal pay practice. The Putative Class Members all worked in excess of




                                                                                           Page 8
  Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 9 of 20 PAGEID #: 9




40 hours each week and were often scheduled for 12-hour shifts, 7 days a week, for at least 2

weeks at a time. Instead of paying them overtime, Defendant paid Plaintiff and the Putative Class

Members a day-rate and misclassified them as “independent contractors”. Defendant denied

Plaintiff and the Putative Class Members overtime pay for any and all hours worked in excess of

40 hours in each and every workweek.

       37.     Defendant’s policy of failing to pay its so-called “independent contractors,”

including Plaintiff and the Putative Class Members, overtime violates the FLSA because these

workers are, for all legal purposes, employees performing non-exempt job duties.

       38.     It is undisputed that the so-called independent contractors are operating and

monitoring oilfield machinery, performing manual labor, and working long hours out in the field.

       39.     Because Plaintiff and the Putative Class Members were misclassified as

independent contractors by Defendant, they should receive overtime for all hours that they

worked in excess of 40 hours in each workweek.

       40.     Defendant’s day-rate system violates the FLSA and the Ohio Acts because

Plaintiff and those similarly situated did not receive any overtime pay for hours worked over 40

hours each week.

       41.     In addition to paying Plaintiff on a day-rate basis with no overtime pay,

Defendant wholly failed to pay Plaintiff and other similarly situated employees any wages for

hours worked beginning in December of 2019 to February of 2020.

                           COLLECTIVE ACTION ALLEGATIONS

       42.     Plaintiff brings this action on his own behalf pursuant to 29 U.S.C. § 216(b), and on

behalf of all other similarly situated persons who have been, are being, or will be, adversely affected

by Defendant’s unlawful conduct.




                                                                                                Page 9
Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 10 of 20 PAGEID #: 10




       43.     The class that Plaintiff seeks to represent and for whom Plaintiff seeks the right to

send “opt-in” notices for purposes of the collective action, and of which Plaintiff is himself a

member, is composed of and defined as follows:

               All Ohio current and former oilfield workers employed by
               Defendant who were classified as independent contractors and
               paid a day-rate instead of time and one-half for hours worked
               in excess of forty (40) hours in a workweek during the three (3)
               years preceding the fate of the filing of this Action to the
               present (the “FLSA Collective” or “FLSA Collective
               Members”).

       44.     As set forth herein, Defendant has violated, and is violating, Section 7 of the

FLSA, 29 U.S.C. § 207, by employing the FLSA Collective Members in an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of the FLSA for

workweeks longer than 40 hours without compensating such employees for their employment in

excess of 40 hours per week at rates no less than one and one-half times the regular rates of pay

for which they were employed.

       45.     Defendant knowingly, willfully, or in reckless disregard carried out this illegal

pattern or practice of failing to pay Plaintiff and the FLSA Collective Members overtime

compensation. Defendant’s failure to pay overtime compensation to these employees was neither

reasonable, nor was the decision not to pay overtime made in good faith.

       46.     Accordingly, Plaintiff and the FLSA Collective Members are entitled to overtime

wages under the FLSA in an amount equal to one and one-half times their regular rate of pay,

plus liquidated damages, attorney’s fees and costs.

       47.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C.

§ 216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are similarly




                                                                                            Page 10
Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 11 of 20 PAGEID #: 11




situated with regard to their claims for unpaid wages and damages. Plaintiff is representative of

those other employees and are acting on behalf of their interests as well as his own in bringing this

action.

          48.   These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action and allowed to opt-in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA.

                      OHIO RULE 23 CLASS ACTION ALLEGATIONS

          49.   Plaintiff also brings this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3) on behalf

of himself and all other current or former persons employed by Defendant within the last two years

defined as:

                All Ohio current and former oilfield workers employed by
                Defendant who were classified as independent contractors and
                paid a day-rate instead of time and one-half for hours worked
                in excess of forty (40) hours in a workweek during the two (2)
                years preceding the fate of the filing of this Action to the
                present (the “Ohio Class” or “Ohio Class Members”).

          50.   The Ohio Class is so numerous that joinder of all class members is impracticable.

          51.   The Ohio Wage Act requires that employees receive overtime compensation “not

less than one and one-half times” (1.5) the employee’s regular rate of pay for all hours worked

over forty (40) in one workweek, “in the manner and methods provided in and subject to the

exemptions of section 7 and section 13 of the Fair Labor Standards Act of 1937.” See O.R.C. §

4111.03(A); see also 29 U.S.C. § 207(a)(1).




                                                                                                Page 11
Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 12 of 20 PAGEID #: 12




       52.     As an employee for Defendant, Plaintiff and the Ohio Class worked in excess of

the maximum weekly hours permitted under O.R.C. §4111.03 but were not paid overtime wages

at one and one half times their regular rate of pay.

       53.     There are questions of law or fact common to the Ohio Class including: whether

Defendant employed Plaintiff and the Ohio Class Members within the meaning of the Ohio Acts;

whether Plaintiff and the Ohio Class Members were improperly misclassified as independent

contractors; and whether Defendant’s illegal pay practices were applied uniformly.

       54.     The OPPA requires that the Defendant pay Plaintiff and the Ohio Class all wages,

including unpaid overtime, on or before the first day of each month, for wages earned by them

during the first half of the preceding month ending with the fifteenth day thereof, and on or

before the fifteenth day of each month, for wages earned by them during the last half of the

preceding calendar month. See O.R.C. § 4113.15(A).

       55.     During all times material to this complaint, Plaintiff and the Ohio Class were not

paid wages, either their regular rates, a minimum wage or overtime wages at one and one-half

times their regular rate within thirty (30) days of performing the work. See O.R.C. §4113.15(B).

       56.     Plaintiff and the Ohio Class’s unpaid wages remain unpaid for more than thirty

(30) days beyond their regularly scheduled payday. In violating the OPPA, Defendant acted

willfully, without a good faith basis and with reckless disregard of clearly applicable Ohio law.

       57.     Plaintiff will adequately protect the interests of the Ohio Class. His interests are not

antagonistic to but, rather, are in unison with, the interests of the Ohio Class Members. Plaintiff’s

counsel has broad experience in handling class action wage-and-hour litigation and is fully qualified

to prosecute the claims of the Ohio Class Members in this case.




                                                                                               Page 12
Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 13 of 20 PAGEID #: 13




          58.   The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the Ohio Class Members, listed above, are common to the class as a whole,

and predominate over any questions affecting only individual class members.

          59.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Requiring Ohio Class Members to pursue their claims individually

would entail a host of separate suits, with concomitant duplication of costs, attorneys’ fees, and

demands on court resources. Many Ohio Class Members’ claims are sufficiently small that they

would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.

          V.    CAUSES OF ACTION

                                          COUNT ONE
                                    (FLSA Overtime Violations)

          60.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          61.   Plaintiff brings this claim for violation of the FLSA’s overtime provisions on

behalf of himself and the FLSA Collective Members who may join this case pursuant to 29

U.S.C. § 216(b).

          62.   The FLSA requires that hourly and other non-exempt employees receive overtime

compensation of “not less than one and one-half times” the employees’ “regular rate.” 29 U.S.C.

§ 207(a)(1).




                                                                                            Page 13
Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 14 of 20 PAGEID #: 14




          63.   Plaintiff and the FLSA Collective Members should have been paid overtime

compensation at the rate of one and one-half times their “regular rate” for all hours worked in

excess of 40 hours per workweek.

          64.   Defendant misclassified Plaintiff and the FLSA Collective Members as

“independent contractors” and failed to pay any overtime compensation to them.

          65.   By engaging in that practice, Defendant willfully violated the FLSA and

regulations thereunder that have the force and effect of law.

          66.   As a result of Defendant’s violations of the FLSA, Plaintiff and the FLSA

Collective Members were injured in that they did not receive overtime compensation due to them

pursuant to the FLSA. 29 U.S.C. § 216(b) entitles them to an award of “unpaid overtime

compensation” as well as “an additional equal amount as liquidated damages.” Section 216(b)

further provides that “[t]he court … shall, in addition to any judgment awarded to the plaintiff or

plaintiffs, allow a reasonable attorney's fee to be paid by the defendant, and costs of the action.”

                                       COUNT TWO
                               (FLSA Minimum Wage Violations)

          67.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          68.   Plaintiff brings this claim for violation of the FLSA’s minimum wage provisions

on behalf of himself and the FLSA Collective Members who may join this case pursuant to 29

U.S.C. § 216(b).

          69.   The FLSA requires that hourly and other non-exempt employees receive wages of

at least minimum wage. However, Plaintiff and the FLSA Collective Members did not receive

any wages for work performed beginning in December 2019.




                                                                                              Page 14
Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 15 of 20 PAGEID #: 15




          70.   Plaintiff and the FLSA Collective Members should have been paid compensation

for their labor, but they were not.

          71.   By engaging in that practice, Defendant willfully violated the FLSA and

regulations thereunder that have the force and effect of law.

          72.   As a result of Defendant’s violations of the FLSA, Plaintiff and the FLSA

Collective Members were injured in that they did not receive any compensation due to them

pursuant to the FLSA. 29 U.S.C. § 216(b) entitles them to an award of “unpaid minimum wages”

as well as “an additional equal amount as liquidated damages.” Section 216(b) further provides

that “[t]he court … shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow

a reasonable attorney's fee to be paid by the defendant, and costs of the action.”

                                          COUNT THREE
                                      (Ohio Overtime Violations)

          73.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          74.   Defendant’s practice of not misclassifying Plaintiff and the Ohio Class Members

as “independent contractors” and failing to pay any overtime compensation to them violates the

Ohio Wage Act.

          75.   As a result of Defendant’s practices, Plaintiff and other similarly situated Ohio Class

employees have been damaged in that they have not received overtime wages due to them pursuant

to the Ohio Wage Act.

                                        COUNT FOUR
                                (Ohio Minimum Wage Violations)

          76.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.




                                                                                               Page 15
Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 16 of 20 PAGEID #: 16




          77.   Defendant’s failure to compensate Plaintiff and the Ohio Class Members violates the

Ohio Wage Act inasmuch as they have not been compensated any wages for their labor.

          78.   As a result of Defendant’s practices, Plaintiff and other similarly situated Ohio Class

employees have been damaged in that they have not received wages due to them pursuant to the

Ohio Wage Act.

                                           COUNT FIVE
                                         (OPPA Violations)

          79.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          80.   Plaintiff and the Ohio Class Members have been employed by Defendant.

          81.   During relevant times, Defendant was an entity covered by the OPPA and Plaintiff

and the Ohio Class Members have been employed by Defendant within the meaning of the

OPPA.

          82.   The OPPA requires that the Defendant pay Plaintiff’s and the Rule 23 Class

Members’ all wages, including unpaid overtime, on or before the first day of each month, for

wages earned by him during the first half of the preceding month ending with the fifteenth

day thereof, and on or before the fifteenth day of each month, for wages earned by them during

the last half of the preceding calendar month. See O.R.C. § 4113.15(A).

          83.   During relevant times, Plaintiff and the Ohio Class Members were not paid all

wages, including but not limited to minimum wages and overtime wages at one and one-half

times their regular rates of pay, within thirty (30) days of performing the work. See O.R.C.

§ 4113.15(B).

          84.   Plaintiff’s and the Ohio Class Members’ unpaid wages and unpaid overtime

remain unpaid for more than thirty (30) days beyond their regularly scheduled payday.



                                                                                               Page 16
Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 17 of 20 PAGEID #: 17




          85.   In violating the OPPA, Defendant acted willfully, jointly, without a good faith

basis and with reckless disregard of clearly applicable Ohio law.

                                         COUNT SIX
                                       (Quantum Meruit)

          86.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          87.   Plaintiff and the Ohio Class Members rendered employment services to

Defendant.

          88.   Defendant received the benefits of the employment services provided by Plaintiff

and the Ohio Class Members.

          89.   Defendant’s retention of those services without providing compensation in

exchange would be unjust.

          90.   Defendant has thereby been unjustly enriched and Plaintiff and the Ohio Class

Members have been damaged.

          91.   The payment requested by Plaintiff and the Ohio Class Members for the benefits

produced by them is based on customary and reasonable rates for such services or like services at

the time and in the locality where the services were rendered.

          92.   Plaintiff and the Ohio Class Members are entitled to damages equal to all unpaid

regular and overtime compensation earned within the six (6) years preceding the filing of this

Complaint plus periods of equitable tolling.

          93.   Plaintiff and the Ohio Class Members are entitled to an award of pre-judgment

and post-judgment interest.




                                                                                            Page 17
Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 18 of 20 PAGEID #: 18




                                          COUNT SEVEN
                                        (Unjust Enrichment)


          94.    Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          95.    Plaintiff and the Ohio Class Members rendered employment services to

Defendant and thereby conferred benefits on it.

          96.    Defendant accepted and retained the benefits in circumstances that render such

retention inequitable without payment of the value of the benefits.

          97.    Defendant has thereby been unjustly enriched and Plaintiff and the Ohio Class

Members have been damaged.

          98.    Plaintiff and the Ohio Class Members are entitled to damages equal to all unpaid

regular and overtime compensation earned within the six (6) years preceding the filing of this

Complaint plus periods of equitable tolling.

          99.    Plaintiff and the Ohio Class Members are entitled to an award of pre-judgment

and post-judgment interest.

          VI.    PRAYER FOR RELIEF

          Plaintiff respectfully prays for judgment against Defendant as follows:

          a.     For an Order recognizing this proceeding as a collective action pursuant to

Section 216(b) of the FLSA, certifying the FLSA Collective and requiring Gulfport to provide

the names, addresses, e-mail addresses, telephone numbers, and social security numbers of all

potential FLSA Collective Members;

          b.     For an Order certifying the Ohio Acts Class and designating Plaintiff as

Representative of the Ohio Acts Class;




                                                                                             Page 18
Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 19 of 20 PAGEID #: 19




       c.      For an Order approving the form and content of a notice to be sent to all potential

FLSA Collective Members advising them of the pendency of this litigation and of their rights

with respect thereto;

       d.      For an Order awarding Plaintiff (and those FLSA Collective Members who have

joined in the suit) back wages that have been improperly withheld;

       e.      For an Order pursuant to Section 16(b) of the FLSA finding Defendant liable for

unpaid back minimum wages and overtime wages due to Plaintiff (and those FLSA Collective

Members who have joined in the suit), for liquidated damages equal in amount to the unpaid

compensation found due to Plaintiff (and those FLSA Collective Members who have joined in

the suit), and for attorneys’ fees and costs;

       f.      For an Order pursuant to the Ohio Wage Act awarding Plaintiff and the Ohio

Class Members unpaid minimum wages and unpaid overtime wages allowed by law;

       g.      For an Order against Defendant for liquidated damages pursuant to the OPPA in

an amount equal to six percent (6%) of all unpaid overtime compensation owed to Plaintiff and

the Ohio Acts Class Members during the applicable statutory period;

       h.      For an Order awarding the costs and expenses of this action;

       i.      For an Order awarding attorneys’ fees;

       j.      For an Order awarding pre-judgment and post-judgment interest at the highest

rates allowed by law;

       k.      For an Order awarding Plaintiff service awards as permitted by law;

       l.      For an Order compelling the accounting of the books and records of Defendant, at

Defendant’s own expense;




                                                                                           Page 19
Case: 2:20-cv-01792-SDM-KAJ Doc #: 1 Filed: 04/08/20 Page: 20 of 20 PAGEID #: 20




       m.      For an Order providing for injunctive relief prohibiting Defendant from engaging

in future violations of the FLSA, the Ohio Acts, and requiring Defendant to comply with such

laws going forward; and

       n.      For an Order granting such other and further relief as may be necessary and

appropriate.

                                              Respectfully submitted,

                                              COFFMAN LEGAL, LLC

                                              /s/ Matthew J.P. Coffman
                                              Matthew J.P. Coffman (0085586)
                                              1550 Old Henderson Rd.
                                              Suite 126
                                              Columbus, Ohio 43220
                                              Phone: 614-949-1181
                                              Fax: 614-386-9964
                                              Email: mcoffman@mcoffmanlegal.com

                                              Attorney for Named Plaintiff and those similarly
                                              situated


                                        JURY DEMAND

       Plaintiffs request a trial by a jury of twelve (12) persons.

                                              /s/ Matthew J.P. Coffman
                                              Matthew J.P. Coffman




                                                                                        Page 20
